Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 03/22/2021 for application 16/436643.
Claims 1-4, 8-14, and 18-20 have been amended. 
Claims 1-20 are currently pending and have been examined.

Detailed Action


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 11, and 19 recite determining a set of dispensing events, detecting one or more patterns associated with dispensing activity of the one or more employees, and determining that the set of dispensing events deviate from the one or more detected patterns.  The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by identifying and reporting events preceding a pattern in a set dispensing events. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a dispensing system, a drug surveillance system and a machine learning model which are additional elements that are recited at a high level of generality such that it amounts to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional element is merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of  receiving data related to a plurality of dispensing events and providing alerts, which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is they are not nominally or tangentially related to the invention. For example, in the claimed context, the claimed receiving limitation is incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of dispensing events. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 4, where “For example, electronic drug dispensing systems can be deployed at medical centers (e.g., on hospital floors, doctor's offices, etc.), and medical center personnel can operate the electronic drug dispensing systems to dispense certain drugs for certain patients.”

Paragraph 8, where “the method includes receiving data related to a plurality of access events, by one or more employees, of electronic patient data, determining a set of access events in the plurality of access events constitute, by the one or more employees, possible breach of the electronic patient data, and providing an alert related to the set of access events based on determining that the set of access events constitute possible breach of the electronic patient data.”.

Paragraph 27, where “In additional examples, the data can be analyzed based on one or more of clusterings of data (e.g., based on one or more determined relationships), machine-learning related to the data, network or other statistics analysis (e.g., Markov chains), etc. In this regard, in an example, one or more ontologies relating to the data can be generated to correlate the data such to enrich events being tracked with clinical context.  For example, accesses of similar electronic patient data by different 



The claims recite the additional element of receiving data related to a plurality of dispensing events and generating alerts which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9 and 11-18 and 20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Whiddon et al. (US 2011/0288886 A1) 

In claim 1, Whiddon teaches a  computer-implemented method for presenting drug dispensing information, comprising: 
receiving, by a drug diversion surveillance system over a communication network, data related to a plurality of dispensing events initiated by one or more 
employees, the data including a dispensing log received from an electronic drug dispensing system  (Para. 77, 79, 82 wherein “the standardization of the functional 
relative to a peer group of pharmacies, as well as the usage by local patients 
and the issuance of prescriptions by local doctors”; i.e. the system tracks dispensing/prescribing habits of multiple doctors/employees), the electronic dispensing system being configured to i) store and dispense drugs (Fig. 13 wherein drug dispensing information is stored and populated on an interface), ii) provide an interface by which a healthcare professional selects a drug (Para. 97 and Fig. 13 wherein a dynamic display of drug information is taught. Para. 103 teaches wherein a user can select drug information), and iii) record the plurality of drug dispensing events in the dispensing log (Para. 44 and 98 wherein log information that can track drug dispensing information is taught);
determining, by the drug diversion surveillance system, that a set of dispensing events, of the plurality of dispensing events, constitute a possible misappropriation of drugs from the electronic drug dispensing system by the one or more employees, the determining that the set of dispensing events constitute the possible misappropriation of drugs comprising: (Para.82 and 94 wherein the system detects medication fraud abuse) 
detecting, using a machine learning model, one or more patterns associated with dispensing activity of the one or more employees based on the data related to the plurality of dispensing events initiated by the one or more employees (Para. 44 wherein a model can be updated and trained to identify drug fraud and/or drug abuse. In addition 
determining that the set of dispensing events deviate from the one or more detected patterns (Para. 44 and 75 wherein statistical techniques including identifying outliers are used to determine patterns that might constitute drug fraud or abuse); and
providing, by the drug diversion surveillance system via a graphical user interface, an alert to a user that the set of dispensing events constitute the potential possible misappropriation of drugs (Para. 95-96). 
 
As per claim 2, Whiddon teaches the method of claim 1, wherein the data related to the plurality of dispensing events initiated by the one or more employees further includes:
 at least a portion of human resources data received from a healthcare provider network platform that includes or communicates with the electronic drug dispensing system (Para. 74 and Fig. 2). 
  
As per claim 3, Whiddon teaches the method of claim 2, wherein the data related to the plurality of dispensing events initiated by the one or more employees further includes:
electronic medical records received from the healthcare provider network platform that are associated with the plurality of dispensing events. (Fig. 2 and Para. 82) 
 

 
As per claim 5, Whiddon teaches the method of claim 4, wherein the plurality of rules relate to determining that the set of dispensing events relate to a certain type of drug (Fig. 13 wherein the drug can be morphine). 
 
As per claim 6, Whiddon teaches the method of claim 4, wherein the plurality of rules relate to determining that the set of dispensing events relate to wasting of a certain type of drug (Abstract, wherein drug abuse/ drug waste is taught). 
 
As per claim 7, Whiddon teaches the method of claim 4, wherein the plurality of rules relate to determining that the set of dispensing events relate to dispensing a threshold amount of a certain type of drug over a period of time or over a number of dispensing (Fig. 3 and 4 wherein tracking drug dispensed over a specific period of time is taught). 
 
As per claim 8, Whiddon teaches the method of claim 1, wherein the alert comprises:

 
As per claim 9, Whiddon teaches the method of claim 8, wherein the alert further comprises:
one or more times or time ranges associated with at least the portion of the set of dispensing events. (Fig. 4-5 and 13). 

As per claim 10, Whiddon teaches the method of claim 1, further comprising: 
receiving feedback related to the set of dispensing events that have been determined to constitute the possible misappropriation of drugs (Para. 42-44); and
employing the feedback in analyzing the data to determine whether one or more subsequent dispensing events constitute the possible misappropriation of drugs (Para. 42-44).  

Claims 11-20 recite substantially similar limitations as seen in claims 1-10 and hence are rejected for similar rationale as noted above.

Response to Arguments
i.	The Applicant argues the 101 rejection. The Applicant argues that eh claims do not recite “methods of organizing human activity”. The Applicant states that the claims do not recite any limitations pertaining to managing personal behavior or relations or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas
ii.	The Applicant argues the claims recite additional elements that illustrate integration into a practical application. The Applicant states that the receiving, detecting, and determining steps are additional elements that must be considered for “integration into the practical application”. The Examiner respectfully disagrees. The receiving step is  considered limitation directed to insignificant extra-solution activity and does not amount to an inventive concept because the limitation do not impose meaningful limits on the claim such that is they it is not nominally or tangentially related to the invention. For example, in the claimed context, the claimed receiving limitation is incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of dispensing events. The detecting and determining steps are part of the abstract idea as seen above. 
iii.	The Applicant argues the 102 rejection. The Applicant stats that the Whiddon does not teach a method of detecting one or more dispensing events by one or more employees which may constitute a misappropriation of drugs from a drug dispensing system, but rather Whiddon focuses on patient usage of a drug. In addition, Whiddon fails to teach a machine learning model to determine one or more patterns associated with dispensing activity of one or more employees. The Examiner respectfully disagrees. Whiddon teaches tracking doctors dispensing behaviors to determine drug fraud as seen in paragraph 45. In addition, Whiddon teaches in paragraph 44 neural network analyses that are used in the models. Neural network are highly advanced application of machine learning

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686